In re Woods, Claude E.; Woods, Joseph L.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of West Baton Rouge, 18th Judicial District Court, Div. “B”, No. 39945.
Denied. Relators have failed to show that they have complied with the procedures set forth in the Public Records law, La. R.S. 44:1, et seq., by requesting the initial police report from the custodian of that record. Relators should follow the procedure set forth in La.R.S. 44:35 in the *365event that a request to the records custodian is denied or is not answered timely.